Case 7:20-cv-00257-DC Document 33-3 Filed 12/31/20 Page 1 of 5




                      EXHIBIT
                         C
                  Case 7:20-cv-00257-DC Document 33-3 Filed 12/31/20 Page 2 of 5




                                            MIDLAND COUNTY
                                          ARRAIGNMENT SETTING


       ...... ARRA IG NMENT DATE:              FE BRUARY 25TH 2020@ 9: 00 A.M .                               ......
You M UST appea r in t he Count y Courtroom In the M id land County Court house, 500 N. Loraine St. , 6th noor, in M idland,
Texas t o be r1rrnigncd in you r c<Jse . If you do not appea r, you r bond with be FORFEITED and YOU Will RETURN TO JAIL.

APPROPRIATE COURTROOM ATTIRE IS ~UIRED. DO NOT W EAR: jeans, shorts, at hletic shoes, hats, t·shirts, Oip-nops,
at hletic w ear o r sandals. A ll shirt s must re mai ned t ucked . No fo od, r.:u m, c<J ndy or d rinks arc permi tted in the courtroom.
FAILURE TO COMPLY WITH THESE RULES MAY RESULT IN A CONTEMPT OF COURT CHARGE, FINES AND 11\IL TIME.
                                                                                      Hono rable Judge Marvin L. Moore

                                                                                      Honora ble Judge K. Kyle Peeler


  Defendant: FANG , OONGN A                                                              Bool~ i n g     #:            342480
                    21 MAYNAR D ST
                    SAN FRANCISCO, C/\ 9'1112



 DOB:                                Ge nd er : E                      Weight:    125
 DUID·                               R<Jcc :    ASIAN/PACIFIC IS       Ha i r:    BLK
 SSN:                                Hei gh t : 5'0Z:                  Eyo Color: BR OWN
 SID ii:

     "PLEAS E CHECK THE APPPROPRIATE BOXES TO INDICATE THE CHARGES THAT THIS ARRA IGNMENT IS SET FOR. "

     OHen s e #               Charges                   Warrant         Crime Class       Bond Amou n t Bonding Comm

[J     6 90791 CRIMINAL TRESPASS                        COMP LAI NT           MB                  S500         CASH BO ND
                                                                                                               Bond Da te: 10105/2020


I ACKNOWLEDGE THAT I HAVE HECEIVED A COPY OF THIS ARRAIGNMENT SITTING.


TH IS IS IN N O WAY A N ADMISSION OF GUI LT.


x~~~~~~~-]_·_:c:_v_V_Q_/_~_;_(~~~~~~-/_:/{c.....:_~~G~;<~-~·
                                                           ~ ~~~~~-
DEFENDANT: (PRINT )             FIRST                    M IDDLE                      LAST
                       Case 7:20-cv-00257-DC Document 33-3 Filed 12/31/20 Page 3 of 5




                                IVDi DLAND COUNTY SH_EH.IF F'S ()FFH.CE
                                l:3noki11g Sheet Cor Inmate 11 342525




         i\ :i111 c: Clll::--',    t,>1~ 1 11-.~<i

     .-\ rlrln·~-: 29~1-1 COl.IJEI\ Sl'IKE              er
                      K.-\TY. "I.\ 77-:Q.1
          !lorn : CJ llN.-\ . .-\0




          Dri\'crs 1.ic:
       I Io nic l'h1111 c: 1 l ·
                                411•••i.
 l' 1•r <o11 :ol ld ,•111ifir:tJh!.!\

                                                                                        S la te:
                                                                                  Loc:J I If) : 12(• 71~
       \\ "o rk P hone: (            I·                                           State ID:
              So c. Sec.:                                                   Fil I :\' u 111 h er:


                    1>011 : , .• • •                                                    E)"t•s: HllU                                   C11n1pl.rn : 1.<i T
                    H~cr:       .\                                                  Gbsst•s :       (j                                       Bu ild :    ~II)

                       Sn: r.i                                                          If air: GRY                                        1: th11ic : :\S
                       llg1 : 5'07"'                                            ll:iir Sr:dc: SllRT
                     \\"::1 : t <t1                                                   B{':trd:      c

           Assign('(! ll ou s i rq~ : llF.lO.\ F                                                          Uook i11 g Date: 11:4-1 :00 101r17no
            Cur r C"n t Location : 111.1\LE          SE .-\Tl~G                                                 llookt•cl II .\': II II.I.I.'\ Ill) /\
                   Property Bug : .10}
No /\ctivc 1-lnlcls                Loca1~d

        CanH II                                        t h-~cri p1 i o 11                           Hi lli n~          C lff                   Bail   .-\1111               lhil Type        DS I'   Sent
                                                                                                    .-\ (!CllC)'



COJ\ tl'L ·\l:\T            J..\Y\\".-\1.l-:ING ( Fl                                                CllY               ~ IC                         $(• 00                     130:-10       f3~1J          0




                                                      CHEN, QtSHENG                                                                                                  CHEN, QtSHENG
                                                 Nnmo 1143324 6008: 1 2/08/64                                                                                   N11me 11-433246008: 12/08164



                                                     1111111111111 111111111111111                                                                                  11111111111111 11111111111111
                      Case 7:20-cv-00257-DC Document 33-3 Filed 12/31/20 Page 4 of 5




     1\':1111c II: ·l.l.1~·15                                                                                                                                                           ., \f
        i'\:1111c·: S l:\HKS. HON<iLl:\!\'Ci                                                                                                                                                  ,;·
                                                                                                                                                                                              v.-
    :\ dtln·~~:       .1022 ll.\1\1\HlLI. 1..-\:\E                                                                                                                                            ~­
                      Sl "l i ..\IU ..·\l\'D. T\   r :.:·; 11                                                                                                                                 t
          Born: l 1111'1.·\. :\0                                                                                                                                                              ~




                                                                                                                                                                           . \ \..
l' <-r,1111:11 l1k111 jfil':t l i1111
         Dr il'tn Lie                                                                    Sta re: T:X
      I ln111r l'h nn<· : • • • • •                                               Lot·~!    l 0:    I ~(.~   1.1
      \\'ork l'h nn l' : () ·                                                      Sr:itc ID:
             Soc. Sec.: ···~                                                Fill :\' umber:


                    J)()Jl:•••••
I ' ll\ ... ir:d llt·,rri1Hion


                    ll11rc: .\
                                                                                         !::yes: l l l(l"l
                                                                                    Gl:lSSl.'S:    (j
                                                                                                                                       Co111pl.rn: 1.CiT
                                                                                                                                            lluild: S\1
                       Sn : F                                                            I lair: 1mo                                       Et hnic: .\S
                      lf gl: 5'0·1"                                             I lair   St ~·Jc: [.(}J\{j

                     \\'g 1:     1~5                                                    Benni:


           ,\ s~ig 11ccl    I lo using: UETO:X C                                                        Bo nl,ing Outc·: 11 :5.1.00 10 O"i:::n
           Current Loc :1tiun: rE \l.·\l.E Sl'.:\TINCi                                                          lloo kl'd   11~· :   1111. Ll:\RD :\
                   l'rn pcrty B:ig:        ~63

No !\cti\ c I Iolds Located
                                                        l),·~crip1io11                             Jlilli11:!         un                      Jlall Ami                                             Sc111




COM l'l.:\ INT              J.'\YW.-\1.Kl\'G (I')                                                  CI TY              ~1C                      $276.00                   llOND         PEN                  ll




                                                    STARl<S, RONGLIANG                                                                                      STllRl<S. RONGLIANG
                                                                                                                                                          Nmnc #·1332•15000: 11/01 166

         ·r·-·,·~i
                                              N ~ 1no     fM33245DOB: 11101/GG

            . . ,.
         . ... ft;
           .-;·,_~· -                                  1111111111111 111111111111 111                                                                         1111111111111 111111111111111
                     Case 7:20-cv-00257-DC Document 33-3 Filed 12/31/20 Page 5 of 5




                                MIDLAND COUNTY SI-IEI1IFF'S OFFICE
                                Booking S heet for lnrnalc # 342522



    N11111c II: ·13.11,1·1
       i'iame: NE1TESllE l1' 1, Lll'ING
   Address:          (\(1(>(1 llARBOI~         TOWN Dll i\109
                     HOUSTON. TX 77036
        Born: Cll IN:\ , AO




!'<'r<1111:1I l<k n1 inr:11io11
        Dri l'crs Lie: • • •                                                           S 1:1tc: TX
     ll omc Ph one:
     Work I' hone: () -
                                ••••I                                            Lnc:1l ID :
                                                                                 S1a1 c   m:
                                                                                                 1~6711



             Soc. Sec.: - -                                               FBI Nu mb er:


                   DOn:••••
l'h\'siral   n .-·~r r l p li 11n

                                                                                       Eyes: IJllO                         Comph:n: LUT
                   lbce: :\                                                          Glasses: N                                Bui ld: SI\!
                     Sex: F                                                            II air: REO                            Erhni c: .·\S
                     II gt : .5'02"                                           I lai r Style: I.ONG
                    \\'gr:          l~O                                               Ik ard:

Scan, l\lnrls<       :11111 T:111u11 l nfori11:11l1111

                      T.'\TO                                                          ,\UDM                      FLOWEH. llUTTERFLY


         Assigned I l ousing: DETO:\ C                                                              Book ing Dale: 11:-14:00 10101no
         Currcn l Locat ion: FEl\L·\ LE SEAT INC)                                                          lloolw d lly: 1111.LIAHD 1\
                  l' roperry          ll ~g:   360
No Active Holds Located
                                                      ll cscriplion                             Ulllini:        C lff            11~ 11 ,•\Ill!               11:1;1 Typr      osr


COMPLAINT                   JAYW,\LKING (F)                                                     CITY            l\IC              S2'/6.00                        BOND          PEN    0




                                                    NETIESHEIM, LIPING                                                                              NETTESHEIM, LIPING
                                                 Namo li<\33244008: 11/ 27173                                                                     Nnmc 1/433244008: 11 /27173




                                                     1111111111111111111111111 111                                                                    11 11111111111111111111111 111
